 



Exhibit 10.54

DECEMBER 2004 AMENDMENT TO
LOAN AND SECURITY AGREEMENT
AND AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS

     THIS DECEMBER 2004 AMENDMENT TO LOAN AND SECURITY AGREEMENT AND AMENDMENT
TO CERTAIN OTHER LOAN DOCUMENTS (the “Amendment”) is made and entered into on
this ___day of December, 2004, by and among FLEET CAPITAL CORPORATION, a Rhode
Island corporation, successor in interest by merger to FLEET CAPITAL
CORPORATION, a Connecticut corporation, formerly known as SHAWMUT CAPITAL
CORPORATION, successor in interest by assignment to BARCLAYS BUSINESS CREDIT,
INC. (“Lender”), LOWRANCE ELECTRONICS, INC., a Delaware corporation
(“Lowrance”), LEI EXTRAS, INC., a Delaware corporation (“LEI”), LOWRANCE
CONTRACTS, INC., a Delaware corporation (“Lowrance Contracts”), and SEA
ELECTRONICS, INC., an Oklahoma corporation (“Sea Electronics”) (Lowrance, LEI,
Lowrance Contracts and Sea Electronics are herein individually and collectively
called “Borrower”).

RECITALS

     (A) Borrower, Lowrance Australia Pty Limited (“Lowrance Australia”) and
Lender have entered into that certain Loan and Security Agreement, dated
December 15, 1993, as such Loan and Security Agreement has been amended,
including, without limitation, as amended by (i) that certain First Amendment to
Loan and Security Agreement, dated October 16, 1995, by and among Lender,
Borrower and Lowrance Australia, (ii) that certain Second Amendment to Loan and
Security Agreement, dated November 1, 1996 by and among Lender and Borrower,
(iii) that certain Third Amendment to Loan and Security Agreement, dated
December 30, 1996, by and among Lender and Borrower, (iv) that certain Fourth
Amendment to Loan and Security Agreement, entered into effective as of April 1,
1997, by and among Lender and Borrower, (v) that certain Fifth Amendment to Loan
and Security Agreement, entered into effective as of August 25, 1997, by and
between Lender and Borrower, (vi) that certain Sixth Amendment to Loan and
Security Agreement and Certain Other Loan Documents, entered into effective as
of August 28, 1997, by and between Lender and Borrower, (vii) that certain
Seventh Amendment to Loan and Security Agreement, entered into effective as of
November 1, 1997, by and between Lender and Borrower, (viii) that certain Eighth
Amendment to Loan and Security Agreement, made and entered into as of
December 9, 1997, by and between Lender and Borrower, (ix) that certain Ninth
Amendment to Loan and Security Agreement made and entered into as of September
14, 1998, by and between Lender and Borrower, (x) that certain Tenth Amendment
to Loan and Security Agreement and Amendment to Certain Other Loan Documents,
executed in November of 1998, by Lender and Borrower; (xi) that certain Eleventh
Amendment to Loan and Security Agreement and Amendment to Certain Other Loan
Documents, executed March 14, 2000, by Lender and Borrower, (xii) that certain
Twelfth Amendment to Loan and Security Agreement and Amendment to Certain Other
Loan Documents, executed October 15, 2000, by Lender and Borrower, (xiii) that
certain Thirteenth Amendment to Loan and Security Agreement and Amendment to
Certain Other Loan Documents and Limited Waiver entered into on October 19,
2001, by Lender and Borrower, (xiv) that certain letter agreement, dated

1



--------------------------------------------------------------------------------



 



December 14, 2001, by and between Lender and Borrower, (xv) that certain
Fourteenth Amendment to Loan and Security Agreement and Amendment to Certain
Other Loan Documents, entered into on March 11, 2002, by Lender and Borrower,
(xvi) that certain November 2002 Amendment to Loan and Security Agreement and
Amendment to Certain Other Loan Documents, entered into on November 26, 2002, by
Lender and Borrower, (xvii) that certain waiver and amendment letter agreement,
dated May 29, 2003, entered into by Lender and Borrower, (xviii) that certain
amendment letter agreement, dated September 10, 2003, executed by Lender and
Borrower, and (xix) that certain May 2004 Amendment to Loan and Security
Agreement executed by Lender and Borrower (as amended, the “Loan Agreement”).

     (B) Pursuant to the terms and conditions of this Amendment, Borrower and
Lender are willing to further amend the Loan Agreement as hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I
DEFINITIONS

     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
AND OTHER AGREEMENTS

     2.01 Amendment to Section 1.1 of the Loan Agreement; Addition of New
Definitions. Effective as of December 1, 2004, the following new definitions are
added to Section 1.1 of the Loan Agreement, such definitions to read in their
entirety as follows and to be inserted in alphabetical order:

“Average Daily Availability – the amount obtained by adding the difference
between the Borrowing Base and the aggregate unpaid principal balance of the
Revolving Credit Loans owing by Borrower to Lender at the end of each day during
the period in question and by dividing such sum by the number of days in such
period.

Base Rate Margin – (i) for each Loan which is a Base Rate Loan and is
outstanding during the period beginning on December 1, 2004, and ending on the
Initial Interest Rate Adjustment Date, 0.00% per annum; and (ii) thereafter for
each Loan which is a Base Rate Loan outstanding during the period beginning on
an Interest Rate Adjustment Date and ending on the day preceding the subsequent
Interest Rate Adjustment Date, the applicable percent per annum set forth in the
pricing table below opposite the ratio of (a) the aggregate principal amount of
all Money Borrowed outstanding on the calculation date of the applicable
Quarterly

2



--------------------------------------------------------------------------------



 



Compliance Certificate to (b) the EBITDA calculated for the trailing twelve
calendar month period ending on the calculation date of the applicable Quarterly
Compliance Certificate.

PRICING TABLE

                  Ratio of Money Borrowed       Base Rate     to EBITDA      
Margin
(1)
  Less than 1.00 to 1.00   (1)   0.00%
 
           
(2)
  Greater than or equal to   (2)   0.00%
 
  1.00 to 1.00 but less than 2.00 to 1.00        
 
           
(3)
  Greater than or equal to   (3)   0.00%
 
  2.00 to 1.00 but less than 4.00 to 1.00        
 
           
(4)
  Equal to or greater than 4.00 to 1.00   (4)   0.25%

If Borrower shall fail to deliver a Quarterly Compliance Certificate by the date
required pursuant to Section 9.1(J) of this Agreement, then effective as of the
date such Quarterly Compliance Certificate becomes delinquent, the Base Rate
Margin shall be conclusively presumed to equal the highest applicable Base Rate
Margin specified in the pricing table set forth above, such automatic adjustment
to remain in effect until the next Interest Rate Adjustment Date.

LIBOR Base Rate Margin – (i) for each Loan which is a LIBOR Loan and is
outstanding during the period beginning on December 1, 2004, and ending on the
Initial Interest Rate Adjustment Date, 1.75% per annum; and (ii) thereafter for
each Loan which is a LIBOR Loan outstanding during the period beginning on an
Interest Rate Adjustment Date and ending on the day preceding the subsequent
Interest Rate Adjustment Date, the applicable percent per annum set forth in the
pricing table below opposite the ratio of (a) the aggregate principal amount of
all Money Borrowed outstanding on the calculation date of the applicable
Quarterly Compliance Certificate to (b) the EBITDA calculated for the trailing
twelve calendar month period ending on the calculation date of the applicable
Quarterly Compliance Certificate.

3



--------------------------------------------------------------------------------



 



PRICING TABLE

                  Ratio of Money Borrowed       LIBOR Base     to EBITDA      
Rate Margin
(1)
  Less than 1.00 to 1.00   (1)   1.75%
 
           
(2)
  Greater than or equal to   (2)   2.00%
 
  1.00 to 1.00 but less than 2.00 to 1.00        
 
           
(3)
  Greater than or equal to   (3)   2.25%
 
  2.00 to 1.00 but less than 4.00 to 1.00        
 
           
(4)
  Equal to or greater than 4.00 to 1.00   (4)   2.50%

If Borrower shall fail to deliver a Quarterly Compliance Certificate by the date
required pursuant to Section 9.1(J) of this Agreement, then effective as of the
date such Quarterly Compliance Certificate becomes delinquent, the LIBOR Base
Rate Margin shall be conclusively presumed to equal the highest applicable LIBOR
Base Rate Margin specified in the pricing table set forth above, such automatic
adjustment to remain in effect until the next Interest Rate Adjustment Date.

Initial Interest Rate Adjustment Date – the tenth Business Day after Lender
receives the Quarterly Compliance Certificate having a calculation date of
January 31, 2005.

Interest Rate Adjustment Date – the tenth Business Day after Lender receives the
applicable Quarterly Compliance Certificate.

Quarterly Compliance Certificate – a Compliance Certificate required by
Section 9.1(J) of the Agreement having a calculation date as of the last day of
January, April, July or October, as the case may be, beginning with the
Compliance Certificate having the calculation date as of January 31, 2005.”

     2.02 Amendment to Section 1.1 of the Loan Agreement; Amendment of
Definition of “Fixed Charge Ratio.” Effective as of the date of execution of
this Amendment, the definition of “Fixed Charge Ratio” contained in Section 1.1
of the Loan Agreement is hereby amended and restated to read in its entirety as
follows:

“Fixed Charge Ratio – for Borrower for any period means the ratio of (i) (a)
EBITDA for such period, minus (b) the sum of (x) Unfinanced Capital Expenditures
during such period and (y) taxes incurred during such period

4



--------------------------------------------------------------------------------



 



(whether or not paid); to (ii) the sum of (a) Interest Expense during such
period, and (b) scheduled principal payments on Borrower’s long-term
Indebtedness (including, without limitation, scheduled principal amortization on
Capitalized Lease Obligations) during such period. Notwithstanding the
foregoing, for the purposes of calculating the Fixed Charge Ratio for any period
which includes all or a portion of the period beginning August 1, 2004, and
continuing through July 31, 2005, the Borrower’s Unfinanced Capital Expenditures
shall be deemed to be the amount indicated below for the time period indicated
below, regardless of what are Borrower’s actual Unfinanced Capital Expenditures
for such period:

                          Deemed Amount of             Unfinanced Capital    
Time Period       Expenditures
(i)
  August 1, 2004 through   (i)   $1,000,000
 
  October 31, 2004        
 
           
(ii)
  November 1, 2004 through   (ii)   $1,000,000
 
  January 31, 2005        
 
           
(iii)
  February 1, 2005 through   (iii)   $1,000,000
 
  April 30, 2005        
 
           
(iv)
  May 1, 2005 through   (iv)   $1,000,000”
 
  July 31, 2005        

     2.03 Amendment to Section 1.1 of the Loan Agreement; Amendment of
Definition of “Inventory Commitment Amount.” Effective as of the date of
execution of this Amendment, the definition of “Inventory Commitment Amount”
contained in Section 1.1 of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

     “Inventory Commitment Amount – $15,000,000.”

     2.04 Amendment to Section 1.1 of the Loan Agreement; Amendment of
Definition of “Obligations.” Effective as of the date of execution of this
Amendment, the definition of “Obligations” contained in Section 1.1 of the Loan
Agreement is hereby amended by adding after the word “Lender” the phrase “or any
Affiliate of Lender.”

     2.05 Amendment to Section 3.1(A) of the Loan Agreement. Effective as of
December 1, 2004, Section 3.1(A) of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

“Outstanding principal on the Loans shall bear interest, calculated daily, at
the following rates per annum (individually called, as applicable, an
‘Applicable Annual Rate’): (i) each Loan which is a LIBOR Loan shall bear
interest at a rate

5



--------------------------------------------------------------------------------



 



per annum equal to the applicable LIBOR Base Rate Margin above the LIBOR Base
Rate and (ii) each Loan which is a Base Rate Loan shall bear interest at a
fluctuating rate per annum equal to the applicable Base Rate Margin above the
Base Rate. Interest rate on each Base Rate Loan shall be increased or decreased,
as the case may be, by an amount equal to any increase or decrease in the Base
Rate, with such adjustments to be effective as of the opening of business on the
day that any such change in the Base Rate becomes effective. The Base Rate in
effect on the date hereof shall be the Base Rate effective as of the opening of
business on the date hereof, but if this Agreement is executed on a day that is
not a Business Day, the Base Rate on the date hereof shall be the Base Rate
effective as of the opening of business on the last Business Day immediately
preceding the date hereof. The interest rate on each Loan shall be calculated
daily, based on the actual days elapsed over a 360 day year. Further, for the
purpose of computing interest, all items of payment received by Lender shall be
applied by Lender (subject to final payment of all drafts and other items
received in form other than immediately available funds) against the Obligations
on the first Business Day after receipt. The determination of when a payment is
received by Lender will be made in accordance with Section 3.6.”

     2.06 Amendment to Section 3.2 of the Loan Agreement. Effective as of the
date of execution of this Amendment, Section 3.2 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

“3.2 Term of Agreement. Subject to Lender’s right to cease making Loans to
Borrower at any time upon or after the occurrence of a Default or an Event of
Default, this Agreement shall be in effect through and including December 31,
2008 (the ‘Original Term’). Notwithstanding anything herein to the contrary,
Lender may terminate this Agreement without notice upon or after the occurrence
of an Event of Default.”

     2.07 Amendment to Section 9.2(L) of the Loan Agreement. Effective August 1,
2004, Section 9.2(L) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

“(L) Capital Expenditures. Make Capital Expenditures which, in the aggregate, as
to Borrower and its Subsidiaries, exceed (i) $17,000,000 during Borrower’s
fiscal year ending July 31, 2005, or (ii) $7,000,000 during each fiscal year of
Borrower thereafter.”

     2.08 Amendment to Section 9.3 of the Loan Agreement. Effective as of the
date of execution of this Amendment, Section 9.3 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

“9.3 Specific Financial Covenants. During the term of this Agreement and
thereafter for so long as there are any Obligations, Borrower covenants that,
unless otherwise consented to by Lender in writing, Borrower shall:

6



--------------------------------------------------------------------------------



 



(A) [Intentionally Omitted]

(B) [Intentionally Omitted]”

(C) Fixed Charge Ratio. Maintain, on a Consolidated basis, a Fixed Charge Ratio
of not less than 1.1 to 1.0 for the twelve calendar month period ending on the
last day of each January, April, July and October (each such day being referred
to herein as the ‘Quarterly Computation Date’); provided, however, if the
Average Daily Availability for the two calendar month period ending on such
Quarterly Computation Date is greater than $10,000,000, the Fixed Charge Ratio
will not be required to be tested on such Quarterly Computation Date.

(D) [Intentionally Omitted].

(E) [Intentionally Omitted].

     2.09 No Term Loans or Equipment Loans. The parties hereto agree that there
are presently no outstanding Term Loans or Equipment Loans and that hereafter
Borrower shall have no right to receive any new Term Loans or Equipment Loans.

     2.10 References to Exhibit F – Patents, Trademarks, Copyrights and
Licenses. Effective as of the date of execution of this Amendment, all
references in the Loan Agreement to Exhibit F, which is entitled “Patents,
Trademarks, Copyrights and Licenses” shall be deemed references to Exhibit F
attached hereto.

     2.11 Release of Lien in Leasehold Interest and Building located in
Ensenada, Mexico. Lender hereby agrees and acknowledges that it has released its
Lien in the real property and building situated thereon, located in Ensenada,
Mexico, and that such real estate and building shall no longer be considered to
be Collateral. Notwithstanding the foregoing, Lender has not and hereby does not
release its Lien in the Equipment and Inventory now or hereafter located at the
Ensenada, Mexico facility.

     2.12 Amendment to Revolving Credit Notes. Effective as of the date of
execution of this Amendment, each Revolving Credit Note is amended by deleting
therefrom the date “December 31, 2005” and substituting therefor the date
“December 31, 2008.”

     2.13 Post-Closing Covenants. Unless waived or extended in writing in
Lender’s sole discretion, on or before sixty days after the date of execution of
this Amendment, Borrower shall deliver to Lender, each in form and substance
satisfactory to Lender, in its sole discretion:

     (i) A Seventh Amendment to Mortgage, Security Agreement, Financing
Statement and Assignment of Rents, duly executed by Lowrance regarding the
existing Mortgage covering Lowrance’s Tulsa, Oklahoma real property, and

     (ii) Amendments to the Trademark Assignment, the Patent Assignment and the
Copyright Assignment and such other documents as shall be deemed

7



--------------------------------------------------------------------------------



 



desirable by Lender in order for Lender to have a valid first priority Lien on
all intellectual property of Borrower.

The failure of Borrower to satisfy any of the covenants set forth in this
Section 2.13 of this Amendment shall constitute an immediate Event of Default
under the Loan Agreement.

ARTICLE III
CONDITIONS PRECEDENT

     3.01 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lender:

     (a) Lender shall have received each of the following, each in form and
substance satisfactory to Lender: (i) this Amendment, duly executed by Borrower;
(ii) the Exhibit F to this Amendment, fully and accurately completed by
Borrower; and (iii) such additional documents, instruments and information as
Lender or its legal counsel may request;

     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Loan Documents, as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof;

     (c) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing, unless such Default or Event of Default
has been specifically waived in writing by Lender; and

     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

ARTICLE IV
NO WAIVER

     4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Lender of any covenant or provision of the Loan Agreement, the other
Loan Documents, this Amendment, or of any other contract or instrument between
Borrower and Lender, and the failure of Lender at any time or times hereafter to
require strict performance by Borrower of any provision thereof shall not waive,
affect or diminish any right of Lender to thereafter demand strict compliance
therewith. Lender hereby reserves all rights granted under the Loan Agreement,
the other Loan Documents, this Amendment and any other contract or instrument
between Borrower and Lender.

8



--------------------------------------------------------------------------------



 



ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower and Lender agree that the Loan
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

     5.02 Representations and Warranties. Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Loan Documents are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing;
(d) Borrower is in full compliance with all covenants and agreements contained
in the Loan Agreement and the other Loan Documents, as amended hereby; (e) the
Borrower’s Certificate of Incorporation and Bylaws are in full force and effect
on and as of the date hereof without modification or amendment in any respect
since November 1, 1996; (f) as of the date hereof, (i) Borrower is in existence
and in corporate and tax good standing in the State of its organization,
(ii) the Borrower is qualified to do business as a foreign corporation and is in
corporate and tax good standing in each jurisdiction where Borrower is doing
business and is required to be so qualified, (iii) Borrower does not owe
franchise taxes or other taxes required to maintain its corporate existence and
no franchise tax reports are due, and (iv) no proceedings are pending for
forfeiture of the Borrower’s charter or for its dissolution either voluntarily
or involuntarily; and (g) the officer of Borrower executing this Amendment has
been duly elected and is, at present, qualified and acting in the office
indicated below such officer’s name and is duly authorized to execute this
Amendment on behalf of Borrower.

ARTICLE VI
MISCELLANEOUS PROVISIONS

     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan

9



--------------------------------------------------------------------------------



 



Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such other Loan Documents to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.

     6.03 Expenses of Lender. As provided in the Loan Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Lender in connection with
the preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any other Loan Documents, including, without,
limitation, the costs and fees of Lender’s legal counsel.

     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.

     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE

10



--------------------------------------------------------------------------------



 



PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.

     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND THE NEGOTIATION
OF AND EXECUTION OF THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

                  “LENDER”
 
                FLEET CAPITAL CORPORATION
 
           

  By:        

           

  Name:        

           

  Title:        

           
 
                “BORROWER”
 
                LOWRANCE ELECTRONICS, INC.
 
           

  By:        

           

  Name:        

           

  Title:        

           
 
                LEI EXTRAS, INC.
 
           

  By:        

           

  Name:        

           

  Title:        

           
 
                LOWRANCE CONTRACTS, INC.
 
           

  By:        

           

  Name:        

           

  Title:        

           
 
                SEA ELECTRONICS, INC.
 
           

  By:        

           

  Name:        

           

  Title:        

           

 



--------------------------------------------------------------------------------



 



EXHIBIT F

Patents, Trademarks, Copyrights and Licenses

[See attached]

 